Case 1:19-cv-10506-AT Document 15 Filed 12/30/19 Page 1 of 1

AFFIDAVIT OF SERVICE

STATE OF NEW YORK, COUNTY OF WESTCHESTER SS: The undersigned being duly sworn, deposes and says: deponent is not a
party herein, is over 18 years of age and resides at 141 TOMPKINS AVENUE, SUITE 4, PLEASANTVILLE, NY 10570

That on DECEMBER 13, 2019 at 12:43 PM, at 300 VESEY STREET, NEW YORK, NY 10282
deponent served the within SUMMONS, COMPLAINT, AMENDED COMPLAINT AND NOTICE OF COMMENCEMENT OF
ACTION SUBJECT TO MANDATORY ELECTRONIC FILING on ANDREW FABBRI, witness therein named

Individual by delivering a true copy of said witness personally; deponent knew the person so served to be the witness described

1. in said subpoena.

Corporation —_a corporation, by delivering thereat a true copy to

2. personally, deponent knew said corporation so served to be the corporate witness and knew said individual to be , thereof,

 

Suitable Age Person by delivering a true copy to
3. a personal of suitable age and discretion. Said premises is witness’- actual place of business-dwelling place-usual
place of abode-within the state.

Affixing to Door by affixing a true copy to the door of said premises, 300 VESEY STREET, NEW YORK, NY 10282, which is witness’-
actual place of business and within the state.
4. X Deponent was unable, with due diligence to find witness or a person of suitable age and discretion
thereat, having called there:

December 10, 2019 at 12:40 pm
December 11, 2019 at 2:25 pm

December 12, 2019 at 11:24 pm
December 13, 2019, at 12:43 pm

Mailing to Residence
Use with 3or4 Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a postpaid envelope properly addressed

SA. to witness at witness’ last know residence, at and deposited said envelope
in an official depository under the exclusive care and custody of the US Postal Service within NY State.

Mailing to Business Within 20 days of such delivery or affi ixing, deponent enclosed a copy of same in a first-class postpaid envelope Use
with 3 or 4 properly addressed to witness at witness’ actual place of business, at in an official depository under the exclusive care
5B_X__ and custody of the US Postal Service within NY State. The envelope bore the legend “Personal & Confidential” and

did not indicate on the outside thereof, by return address or otherwise, that the communication was from an attorney
or concemed an action again the witness.

___ Male __. White Skin ___ Black Hair __. White Hair = __ «14-20 Yrs. ___. Under 5° ____ Under 100 Lbs.

_.remale Black Skin __. Brown Hair ____ Balding ____ 21-35 Yrs. _ ve ___. 100-130 Lbs.
__. Yellow Skin _ Blonde Hair Mustache ___ 36-50 Yrs. ___5°4"-5’8” ___ 131-160 Lbs.
___Brown Skin ___. Gray Hair ____ Beard ___ 51-65 Yrs. _ ¥9"-6'0" «161-200 Lhs.
___ Red Skin ____ Red Hair ___ Glasses Over 65 Yrs. Over 6 ___ Over 200 Lbs.

Other Identifying Features:

At the time of said service, deponent paid (tendered) in advance $0.00 traveling expenses and one day’s witness fee.

Index No.: 158700/2019

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
x
SYDNEY HYMAN,
Plaintiff,
-against-
ANDREW FABBRI and JESSICA COHEN,
Defendants.
4

 

sicnature: “\ wih
MATTH O

9 EICHNG1RI0079360-DCA
Sworn to before me on: (2 / { S / { Notary Publ State of Naw York

01CH62473 52
fuaton in Westchester County

Nb ( 29, Ro

 
